

116 HRES 1254 IH: Establishing a task force to recommend an appropriate recognition of the historic life and career of Representative Joseph Rainey of South Carolina on the 150th anniversary of his becoming a Member of the House of Representatives.
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1254IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. McCarthy submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONEstablishing a task force to recommend an appropriate recognition of the historic life and career of Representative Joseph Rainey of South Carolina on the 150th anniversary of his becoming a Member of the House of Representatives.Whereas Joseph Hayne Rainey was born enslaved on June 21, 1832, in Georgetown, South Carolina;Whereas Joseph Rainey learned the barbering trade from his father, Edward Rainey;Whereas Edward Rainey used profits from his work as a barber to buy his and his family’s freedom in the 1840’s;Whereas Joseph Rainey eventually moved with his family to Charleston, South Carolina;Whereas in 1859, Joseph Rainey married his wife, Susan, with whom he had three children, Joseph II, Herbert, and Olive;Whereas during the Civil War, in 1862, Joseph Rainey and his wife and family escaped to Bermuda, a British colony that had abolished slavery in 1834, and undertook successful entrepreneurial endeavors together;Whereas in 1866 the Rainey family moved back to Charleston, South Carolina, after the Civil War had ended;Whereas Joseph H. Rainey co-founded the State Republican Party and represented Georgetown, South Carolina, on the party’s central committee in 1867;Whereas Joseph Rainey participated in the South Carolina State constitutional convention in 1868;Whereas Joseph Rainey was first elected to public office in 1870, when he won a seat in the State Senate;Whereas Joseph Rainey won election to the House of Representatives in 1870, and was the first African American to serve as a Member of the House of Representatives;Whereas Joseph Rainey was sworn in as a member of the House of Representatives on December 12, 1870, to represent the First District of South Carolina in the Forty-First Congress;Whereas Joseph Rainey became the first African American to preside over the House of Representatives by taking the chair in April 1874;Whereas Joseph Rainey was an active and effective member of Congress, serving with distinction on a number of committees including the Committee on Freedmen’s Affairs, the committee handling all legislation concerning people freed from slavery;Whereas Joseph Rainey was a tireless advocate for civil rights and equality; and a forceful proponent of desegregation in transportation, public accommodations, and especially education; andWhereas Joseph Rainey retired from the House of Representatives on March 3, 1879: Now, therefore, be it1.Task Force for recognition of life and career of the Honorable Joseph Rainey(a)Establishment; compositionThere is established in the House of Representatives a task force, to be composed of the Clerk and the Historian of the House of Representatives and the Architect of the Capitol, to recommend an appropriate recognition for the historic life and career of the Honorable Joseph Rainey of South Carolina, the first African American to serve as a Member of the House of Representatives.(b)DutiesThe task force established under this section shall—(1)produce a summary document of the achievements of the Honorable Joseph Rainey and the Reconstruction-Era generation of African-American Members of the House of Representatives; and(2)recommend an appropriate recognition of those achievements which could be displayed in a prominent location in, or near, the House side of the United States Capitol.(c)DeadlineThe task force shall complete its duties under this section not later than 90 days after the adoption of this resolution.